The opinion of the Court was delivered by
Willard, A. J.
A motion is made to 'dismiss this appeal on the ground that it had not been perfected by the execution of an undertaking on the part of the appellant, as required by Sec. 359 of the Code of Procedure.
That Section provides that, “ to render an appeal effectual for *105any purpose,” an undertaking for the payment of the costs on the appeal, to the extent of three hundred dollars, must be executed on the part of the appellant, with sureties, or that sum deposited with the Clerk. It appears that the appellant did not comply with either of these requirements. The effect of that Section, under these circumstances, is to render the appeal void and ineffectual for any purpose. The appeal must be dismissed.
Wright, A. J., concurred.
Moses, C. J., absent at the hearing.